DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s amendment filed 25 June 2021.
The amendment filed 25 June 2021 does not place the application in condition for allowance.
This action is made final.
Examiner Comments
The Examiner notes the amendment filed 25 June 2021 indicates claims 2 and 16-20 are withdrawn from consideration. However, the Examiner notes that only claim 16 is withdrawn from consideration, and claims 2 and 17-20 are pending before the Office for examination, noted in boxes 5, 5a, and 7 of the PTO-326 dated 16 March 2021. Thus, claims 2 and 17-20 are treated as unamended and with the status identifier of “(Previously Presented)”.
Additionally, the Examiner notes per 37 CFR 1.121(c)(2-4) directed to the manner in making amendments in applications, amended claims are required with text markings to designate changes, withdrawn claims are required in clean text form, and no claim text is presented for any claim that is cancelled. The Examiner notes the status identifiers for claims 2 and 16-20 is “withdrawn” but no claim text is present. Future amendments must comply with these requirements, i.e. pending amended claims indicating changes, withdrawn claims not amended shown in clean text version, and cancelled claims with no text present.
Status of Claims
Claims 1, 3, 6-7, 9, and 12-13 were amended in the amendment filed 25 June 2021.
Claim 16 is withdrawn from consideration.
Claims 1-15 and 17-20 are pending before the Office and currently examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "primarily" in claims 2 and 17 is a relative term which renders the claim indefinite.  The term "primarily" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Accordingly, it is unclear what qualifies as “primarily three-dimension trapezoidal shape or a primarily pyramidal shape” and what does not qualify as “primarily” the aforementioned shapes.
Claims 2 and 17 each recite the limitation of “the base is of either a… trapezoidal shape or a… pyramidal shape”, where claim 1 requires the base “hav[e] a substantially three-dimensional trapezoidal shape” (see line 26). The limitation of claims 2 and 17 broadens the scope of claim 1, in that the base can also be a pyramidal shape, where claim 1 requires the base be trapezoidal. Clarification is required.
Claim 9 recites the limitation "the assembly" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 9-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kats et al. (US 9,324,893 B1; hereinafter “Kats”) in view of Wu (US 2016/0072427 A1; hereinafter “Wu”) and Carpoff (US 2010/0212659 A1; hereinafter “Carpoff”).
Regarding claim 1, Kats teaches a portable solar power system (abstract, Figs. 1-9) comprising:
a. a panel system (foldable plate 101 shown in Figs. 1-9 including solar cell array panels 900; Col. 3, lines 24-33and Col. 6, line 58-Col. 7, line 29) comprising a first set of solar panels and a second set of solar panels (see multiple panels corresponding to the various claimed sets in Figs. 5-9) wherein the first and second set of solar panels are each respectively fixed to a first set of structural supports and a second set of structural supports (see structural supports connected to each of the individual panels of 101 shown as the structure of foldable portions 1013/1015 and non-foldable portion 1011 in Figs. 4-8; Col. 5, lines 1-21) and wherein the first and second set of structural supports are hingably attached to one another such that the first and second set of structural supports such that the first and second set of solar panels may be in a substantially extended deployment position for use (see hingable connections/attachments of the portions 1013/1015/1011 to one another, the portions holding the panels 900, and allowing for the folding and deploying functions for the requisite folded and deployment positions; see Figs. 5-6 showing folding and deploying of panels, and Col. 4, line 34-Col. 5, line 50); 
b. a panel manipulation system (rotating mechanism 103; Col. 5, line 67-Col. 6, line 12) comprising: 
i. a mast of a columnar shape for supporting the panel system (mast second portion 1055; Col. 4, lines 41-51) and including an upper portion and a lower portion wherein the upper portion is fixed to a first drive (see upper and lower portions, i.e. upper and lower halves of 1055, respectively, and attachment of upper portion of 1055 to the drive of actuators 1037/1039 as claimed; Figs. 3 and 8
ii. the first drive (actuators 1037 and 1039 can include motor drives; Col. 5, line 67-Col. 6, line 12) capable of positioning the panel system through at least vertical rotation around the mast (see drives for actuators 1037 and 1039, each of which provide rotation to the panel system; Col. 5, lines 27-38, Col. 5, line 67-Col. 6, line 12, and Col. 7, lines 3-29), 
iii. motors for manipulating the first drive (step motors for the drives Col. 5, line 67-Col. 6, line 12), and
iv. a panel system axle fixed to the panel system and passing through the first drive (see axles, e.g. beam 1035 or second portion 1033 passing through drives of 1037 and 1039, respectively; Fig. 7 and Col. 5, line 67-Col. 6, line 12), and 
c. a support and transport platform for supporting the panel system (transport platform 107 shown supporting the panel system in Fig. 1B; Col. 3, lines 34-46) comprising: 
i. a trailer (see trailer shown in Figs. 1A/B) comprising a deck (base 1071; Col. 3, lines 34-46), at least one wheel connected by means of at least one axle to the deck (see wheels 1075 in Figs. 1A/B. The Examiner notes Kats teaches the wheels are “operatively coupled to the base” and is silent to an axle; Col. 3, lines 35-42. However, the Examiner notes it would have been obvious to use an axle for the wheel attachments to the base as wheels require a spindle or rod for rotation of the wheel, and it would have been obvious to one of ordinary skill in the art to use a conventional axle structure ubiquitously used in wheel attachment to allow for wheel spinning and operation as required in Kats) and a hitch for connecting the support and transport platform to a towing vehicle (trailer hitch 1073; Col. 3, lines 35-46, and 
ii. the base for supporting the panel system and panel manipulation system (mast first portion 1051/reinforcement plates 1053 in Fig. 2-3 and 7), affixed to the deck of the trailer (Figs. 2-3 and 7), and comprising a top plate (see top plate structure at top of 1051 in Figs. 1A/B), a support plate (reinforcement plates 1053; Col. 4, lines 56-59), wherein the lower portion of the mast passes through at least the top plate and an upper section of the base and is secured to the support plate (see Figs. 3-4 showing the elevation process of the portion 1055, i.e. the mast with upper and lower halves/portions, reciprocating with 1051, i.e. the base. Figs. 3-4 and 7 show the mast 1055 extending up from the base 1051 and is taught a reciprocating with 1051 and can be fitted into the respective columns; Col. 6, lines 13-18).
	However, Kats is silent to the first drive being specifically a slewing drive as recited in instant claim 1. While Kats teaches a motor for manipulating the first drive, Kats is silent to the means for manipulating the first slewing drive being those described in the instant specification as required in instant claim 1.
	Wu teaches solar tracking equipment (abstract and Fig. 7). Wu teaches a steering device for providing rotation to a solar tracker is commonly used in the art (paragraph 0005-0006), and teaches the steering device can include a housing (tubular body 11/flanges 12/211; Figs. 1 and 7 and paragraph 0019) with a slewing drive (see worm gear 22/worm 332 in Fig. 7; paragraphs 0020-0023) along with a set of gears (322; paragraph 0021) and a motor (31; paragraph 0021) for steering and adjusting the rotation of the tracker (paragraph 0018). Wu teaches this steering device allows for various advantages, such as lowering mechanical processing costs along with more flexibilities for fabrication procedure, preventing dust or debris from entering the device, and ensures prolonged service life of the device (paragraph 0009).
	The devices of Kats and Wu are analogous references in the field of solar tracking devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kats and substitute the motor and gears of the steering device of Kats for that taught by Wu in order to lower fabrication and mechanical processing costs, prevent dust and debris from entering the device, and ensure prolonged service life, as taught above by Wu. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the motors and gear rotating apparatus/device of Kats with that of Wu because the simple substitution of one known element for another, in the instant case motor and gears used to rotate and steer a solar tracker, supports a prima facie obviousness determination, especially since one of ordinary skill in the art has a reasonable expectation of success based upon the teachings of Wu above (see MPEP 2143 I. B.). The modification would necessarily result in the first drive being a slewing drive as shown by Wu (Fig. 7), and the means for manipulating the means for manipulating the first slewing drive being a motor and gear set, corresponding to the disclosed structure satisfying the “means for” limitation of instant claim 1.
	However, modified Kats is silent to the base having a substantially three-dimensional trapezoidal shape comprising a top plate, a hollow interior, a left lateral face, a right lateral face, a front lateral face, a rear lateral face, an upper section of the hollow interior, a lower section of the hollow interior, and a support plate between the upper section and the lower section, as recited in instant claim 1. 
	Carpoff teaches a solar panel assembly comprising a trailer, frame, and solar panels (abstract; Figs. 1-3). Carpoff teaches it is known that a rigid frame for the assembly comprises a three-dimensional trapezoidal shape with a hollow interior and a support plate separating an upper and lower section (see e.g. 126/140/156/162; Figs. 1-3 and ¶¶ 0021-0023). 
	The devices of modified Kats and Carpoff are analogous references in the field of solar assemblies. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Kats and form the base structure of the solar assembly in a trapezoidal shape, known in the art and shown by Carpoff, because the change in configuration of a shape of a device is obvious absent persuasive evidence that a particular configuration of the device shape is significant. See MPEP 2144.04 IV. B. and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). The modification would necessarily result in the claimed base being a trapezoidal shape with the recited hollow interior, left/right/front/rear lateral faces, and the support plate between the upper and lower sections, as claimed. The modification would also result in the lower portion of the mast secured at least indirectly to the support plate through intervening structure of the frame shown by Carpoff above.
The Examiner notes the limitations wherein the first and second set of structural supports “may be folded in an upwardly extending position such that the first and second set of solar panels may be folded against a base for transportation or in a substantially extended deployment position for use” are recitations of intended use and/or functional language. The limitations are afforded patentable weight to the extent which structure is definitely defined and clearly set forth; as written, the limitations do not further structurally limit the claimed invention beyond the first and second sets of structural supports and a base. The limitations will be considered met so long as the device of the prior art meets all structural limitations and is capable of the intended use and/or function stated by Applicant. Additionally, the use of “may be” appears to be an optional limitation and the limitations following these phrases is treated as optional unless clarifying language is presented to require the capability of all of the recited configurations. As noted above, modified Kats teaches all positively recited structural limitations and is therefore capable of the use recited by Applicant, absent a showing to the contrary. Furthermore, modified Kats would necessarily result in the claimed deployment configuration (see Kats Fig. 7) and folded position against the base (e.g. folded against the top plate of the modified device).
Regarding claim 2, modified Kats teaches the portable solar power system of claim 1, the limitations of which are set forth above. Modified Kats further teaches the base is a primarily three-dimension trapezoidal shape (see combination above).
Regarding claim 3, modified Kats further teaches the panel system axle comprises a tube-on-tube hinge (see 1035/1033B in Fig. 8; Col. 6, lines 28-57) and comprising an inner tube portion (rotatable beam 1035) and an outer tube portion (i.e. cylindrical body 1033B; Col. 6, lines 42-53), wherein the first set of structural supports is connected to the inner tube portion and the second set of structural supports is connected to the outer tube portion (see connection to 1035 in Fig. 8).
The Examiner notes the limitations wherein the tube-on-tube hinge is “for hingably attaching the first and second set of structural supports such that the first and second set of solar panel may be folded for transportation in an upwardly extending position against the left lateral face and the right lateral face of the base" is a recitations of intended use and/or functional language. The limitation is afforded patentable weight to the extent which structure is definitely defined and clearly set forth; as written, the limitation does not further structurally limit the claimed invention beyond the tube-on-tube hinge structure recited in claim 3. The limitations will be considered met so long as the device of the prior art meets all structural limitations and is capable of the intended use and/or function stated by Applicant. Accordingly, as modified Kats teaches all positively recited structural limitations presented, the device is therefore capable of the use/function recited by Applicant, absent a showing to the contrary. Furthermore, the Examiner notes the hinge structure (1035/1033B) of modified Kats hingeably attaches the first and second set of structural supports to, e.g., the underlying support structure shown in Figs. 1-8.
Regarding claim 4, modified Kats further teaches a first set of solar panels and a second set of solar panels each consist of a number of solar panels selected from a group consisting essentially of one, two, three, four, five, and six (see panels 900 shown in Fig. 9B on the respective sets forming the array. Each overall panel structure can be interpreted as a panel as shown in Fig. 9B, or designated areas of the sheets can be referred to as panels, each interpretation has less than six panels for each set as claimed).
Regarding claim 5, modified Kats further teaches each set of solar panels comprises at least a first and at least a second solar panel wherein the at least a first solar panel is hingably attached to the at least a second solar panel such that the at least a first solar panel may be folded to rest atop the at least a second solar panel for transportation (see e.g. first set as left half of 1011 and 1015, and second set as right half of 1011 and 1015 in Figs. 6-7. The sets are shown folding on themselves in Figs. 5-7).
Regarding claim 6, modified Kats further teaches the mast passes through the lower section of the base (see Fig. 3-4 showing the mast 1055 passing through to the lower third/portion of base 1051) and the support plate is attached to the deck of the trailer (see support plates 1053 attached to the deck (base 1071; Figs. 1-3).
Regarding claim 7, modified Kats further teaches the support plate of the base (1053) is affixed between the upper section and the lower section of the base (see 1053 between the upper two-thirds and lower third of the base 1051 as claimed in Fig. 3 in the modified device).
The Examiner notes the limitations wherein the “lower section of the base may be used for storage” is a recitation of intended use. The limitation is afforded patentable weight to the extent which structure is definitely defined and clearly set forth; as written, the limitation does not further structurally limit the claimed invention beyond the structure recited in instant claim 7. The limitations will be considered met so long as the device of the prior art meets all structural limitations and is capable of the intended use and/or function stated by Applicant. Accordingly, as modified Kats teaches all positively recited limitations, the device of modified Kats is therefore capable of the use recited by Applicant, absent a showing to the contrary. Furthermore, as Kats teaches the columns 1055 fit into columns of 1051 (see Col. 6, lines 13-18) and shown nesting to the bottom in Figs. 3-4, the lower portion of the base (1051) is therefore capable of storing at least that portion of the mast, meeting the limitation as claimed, broadly recited.
Regarding claim 9, modified Kats further teaches the panel system is capable of producing DC power (solar cells generate DC power; Col. 10, lines 1-13) and wherein the portable solar power system further comprises an electric system (Fig. 15) comprising:
a. a battery assembly for storing power from the panel system (1501; Col 10, lines 1-13); 
b. an inverter for converting the DC power for the panel system or from the battery assembly to AC power (1502; Col 10, lines 1-13); and 
c. a power outlet for outputting the AC power, or the DC power from the battery assembly, to an external attachment (1503; Col 10, lines 1-13).
Regarding claim 10, modified Kats further teaches the first slewing drive is selected from a group consisting essentially of one or more of a single axis slewing drive, a dual axis slewing drive, and combinations thereof (see single axis drive in Wu).
Regarding claim 11, modified Kats further teaches the means for manipulating the first slewing drive is selected from a group consisting essentially of one or more of the means for manual manipulation by a user, the means for passive manipulation through use of a compressed gas fluid, the means for active manipulation through the use of motors and gears, and combinations thereof (motors and gears as taught above by Wu and noted in the rejection of claim 1 for the “means for” limitation; paragraphs 0021-0022).
Regarding claim 12, modified Kats teaches the portable solar power system of claim 1. While modified Kats is silent to a second slewing drive attached to the mast and a means for manipulating the second slewing drive capable of turning the mast such that the mast positions the panel system through horizontal rotation, the Examiner notes it would have been obvious to substitute the horizontal rotation means of modified Kats with the slewing drive steering device of Wu in order to lower fabrication and mechanical processing costs, prevent dust and debris from entering the device, and ensure prolonged service life, as taught above by Wu, and because the simple substitution of one known element for another supports a prima facie obviousness determination, especially since one of ordinary skill in the art has a reasonable expectation of success based upon the teachings of Wu above (see MPEP 2143 I. B.), thus arriving upon a second slewing drive and second means for manipulating the slewing drive as claimed.
Regarding claim 13, modified Kats teaches the portable solar power system of claim 12 above, and further teaches the means for manipulating the second slewing drive is selected from a group consisting essentially of one or more of the means for manual manipulation by a user, the means for passive manipulation through use of a compressed gas fluid, the means for active manipulation through the use of motors and gears, and combinations thereof (motors and gears as taught above by Wu and noted in the rejection of claim 12 for the “means for” limitation; paragraphs 0021-0022).
Regarding claim 14, modified Kats further teaches the portable solar power system further comprises a control system (1100; Fig. 11 and Col. 10, lines 14-47), the control system comprising: 
a. a position determination unit for determining a current position of the portable solar power system being deployed (1101; Col. 10, lines 18-25); and 
b. a controller (1102) adaptable for predicting a position of the sun at the current position of the portable solar power system, determining respective actuations for the slewing drive according to the position of the sun as predicted, and controlling the slewing drive to orient the panel system to track the sun according to the respective actuations as determined (controller capable of the functions for the modified device as described in Col. 10, lines 25-38).
Regarding claim 15, modified Kats further teaches the trailer further comprises at least one outrigger for providing stability and leveling for the portable solar system when immobile (adjustable ground supports 111 including support pad 1115 and support rod 1113 in Figs. 1-2; Col. 3, lines 34-67).
Regarding claim 17, modified Kats teaches the portable solar power system of claim 15, and further teaches wherein the base is of either a primarily three-dimension trapezoidal shape or a primarily pyramidal shape (see primarily pyramidal shape of base 1051/1053 in Figs. 1-7).
Regarding claim 18, modified Kats further teaches each set of solar panels comprises at least a first and at least a second solar panel wherein the at least a first solar panel is hingably attached to the at least a second solar panel such that the at least a first solar panel may be folded to rest atop the at least a second solar panel for transportation (see e.g. first set as left half of 1011 and 1015, and second set as right half of 1011 and 1015 in Figs. 6-7. The sets are shown folding on themselves in Figs. 5-7).
Regarding claim 19, modified Kats teaches the portable solar power system of claim 15. While modified Kats is silent to a second slewing drive attached to the mast and a means for manipulating the second slewing drive capable of turning the mast such that the mast positions the panel system through horizontal rotation, the Examiner notes it would have been obvious to substitute the horizontal rotation means of modified Kats with the slewing drive steering device of Wu in order to lower fabrication and mechanical processing costs, prevent dust and debris from entering the device, and ensure prolonged service life, as taught above by Wu, and because the simple substitution of one known element for another supports a prima facie obviousness determination, especially since one of ordinary skill in the art has a reasonable expectation of success based upon the teachings of Wu above (see MPEP 2143 I. B.), thus arriving upon a second slewing drive and second means for manipulating the slewing drive as claimed.
Regarding claim 20, modified Kats teaches the portable solar power system of claim 15, and further teaches the portable solar power system further comprises a control system (1100; Fig. 11 and Col. 10, lines 14-47), the control system comprising: 
a. a position determination unit for determining a current position of the portable solar power system being deployed (1101; Col. 10, lines 18-25); and 
b. a controller (1102) adaptable for predicting a position of the sun at the current position of the portable solar power system, determining respective actuations for the slewing drive according to the position of the sun as predicted, and controlling the slewing drive to orient the panel system to track the sun according to the respective actuations as determined (controller capable of the functions for the modified device as described in Col. 10, lines 25-38).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kats in view of Wu as applied to claim 1 above, and further in view of Verfuerth et al. (US PG Publication 2012/0167957 A1; hereinafter “Verfuerth”).
Regarding claim 8, modified Kats teaches the portable solar power system of claim 1, the limitations of which are set forth above. However, modified Kats is silent to the panel system further comprising at least one set of interlocking rods attached to the first set of structural supports and the second set of structural supports and wherein the at least one set of interlocking rods comprises at least two outer rods and at least one inner rod.
Verfuerth teaches solar panel assemblies (abstract, Figs. 4-5). Verfuerth teaches support beams (42) of solar panels (20) can be telescoping with additional beam members in order to extend the reach of the beam supports and thus form any desired length span of the array (paragraph 0035).
The devices of modified Kats and Verfuerth are analogous references in the field of solar panel assemblies. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Kats and include telescoping support beams for the sets of solar panels in order to form an array of any desired length, as taught above by Verfuerth. The modification would necessarily result in a set of interlocking rods attached to the first and second set of structural supports. Additionally, as there are multiple beams/rods shown in Fig. 8 for the various support structure of the panels, it would have been obvious to include multiple rods for the telescoping support structure of modified Kats, thus resulting in an inner rod and two outer rods surrounding the inner rod, as recited in instant claim 8.
The Examiner notes the limitations “wherein the at least one inner rod is capable of being locked into at least two positions such that positioning the at least one inner rod in a retracted position within one of the at least two outer rods does not impede positioning of the first and second sets of solar panels attached to the first and second set of structural supports and positioning the at least one inner rod in an extended position through at least a portion of the at least two outer rods would lock in place the first and second sets of solar panels attached to the first and second structural supports in the substantially extended deployment position” are recitations of intended use and/or functional language. The limitations are afforded patentable weight to the extent which structure is definitely defined and clearly set forth; as written, the limitations do not further structurally limit the claimed invention beyond the structure recited in claim 8. The limitations will be considered met so long as the device of the prior art meets all structural limitations and is capable of the intended use and/or function stated by Applicant. As modified Kats teaches all positively recited limitations recited in instant claim 8, the device is therefore capable of the uses/function recited in instant claim 8, absent a showing to the contrary.
Response to Arguments
Applicant's arguments filed 25 June 2021 have been fully considered but they are not persuasive.
Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection. Modified Kats as set forth above teaches the limitations of claim 1. Applicant’s arguments which pertain to the instant grounds of rejection are answered below.
Applicant argues on page 9 that Kats does not teach the same method for attaching the solar panels to one another as recited in claim 1. The Examiner notes that claim 1 is directed to a device (i.e. a portable solar power system) and not a method, so arguments directed to the method of attachment are not persuasive as the claim is not directed to a method of making or using.
Applicant argues on page 9 claim 1 requires the panels be folded in an upwardly extending position for transportation. The Examiner respectfully disagrees. The limitation as written is a recitation of intended use/functional language, and only requires the capability of the use, as well as following the language “may be” and thus optional. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Thus, as set forth above, the device of modified Kats is capable of the use recited by Applicant and meets the limitation recited.
Applicant further argues on page 10 that “the cylindrical body 1033B in Kats is not attached to a set of solar panels”. The Examiner respectfully disagrees. The cylindrical body is at least indirectly attached to the sets of solar panels via intervening structure shown in Fig. 7, and thus meets the limitation recited, broadly recited.
Applicant argues on page 11 that claim 8 does not involve telescoping rods, but instead is merely a locking mechanism. To the extent which Applicant argues the rejection does not meet the claim, the Examiner notes the rejection establishes the limitation of claim 8 to the locking mechanism (e.g. “capable of being locked into at least two positions”) is a recitation of intended use, and thus as modified Kats teaches all positively recited limitations of the claim, the limitation is considered met, absent a showing to the contrary.
Applicant’s arguments with respect to claims dependent from independent claim 1 have been fully considered, but are not persuasive. Applicant premises the allowability of dependent claims on the incorporations of new features into the amended independent claim. No additional arguments are presented. However, as discussed above and in the new grounds of rejection, the independent claim has been rejected in light of the prior art. Therefore, the dependent claims are rejected as set forth above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,969,501 teaches a similar panel assembly on a trailer (see abstract, Figs. 1-8).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD SCHMIEDEL whose telephone number is (571)272-5197. The examiner can normally be reached M, T, Th, F: 10am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD J. SCHMIEDEL/Primary Examiner, Art Unit 1726